                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

LISA R. MURPHY                                                             PETITIONER
ADC #760343

v.                           CASE NO. 1:19-CV-00091 BSM

TONI BRADLY, et al.                                                     RESPONDENTS

                                         ORDER

         After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 5] is adopted, and Murphy’s petition for a writ of habeas

corpus [Doc. No. 2] is dismissed without prejudice. A certificate of appealability will not

issue.

         IT IS SO ORDERED this 5th day of November 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
